Citation Nr: 1341086	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to March 20, 2013, and a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a decision since issued in April 2013, during the pendency of this appeal, the Appeals Management Center (AMC) in Washington, DC, increased the rating for the PTSD with major depressive disorder from 50 to 70 percent as of March 20, 2013, the date of a VA compensation examination the Veteran had undergone on remand reassessing the severity of this service-connected disability.

She since has indicated in November 2013, through her representative, that she resultantly is withdrawing her appeal of this claim.  So the Board is summarily dismissing her appeal.


FINDING OF FACT

In a November 2013 written statement, the Veteran withdrew her appeal for higher ratings for her PTSD with major depressive disorder, both prior to and since March 20, 2013.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning this claim for higher ratings for the PTSD with major depressive disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

Here, the Veteran submitted a November 2013 motion through her representative indicating her intent to withdraw her current appeal from consideration by the Board.  The motion includes the required identifying information, and since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to higher ratings for the PTSD with major depressive disorder is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim for a rating higher than 50 percent for the PTSD with major depressive disorder prior to March 20, 2013, and a rating higher than 70 percent since, is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


